                                                                                                    E-FILED
                                                                        Thursday, 16 May, 2019 03:59:14 PM
                                                                              Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

 MEEKA ARESABA,                                    )
                                                   )
                                Plaintiff,         )
                                                   )
 v.                                                )          18-2274
                                                   )
 VICTOR CALLOWAY, et al.                           )
                                                   )
                                Defendants.        )

                                              ORDER

       Plaintiff, proceeding pro se and presently incarcerated at Lawrence Correctional Center,

brought the present lawsuit pursuant to 42 U.S.C. § 1983 alleging deliberate indifference to a

serious medical need. The matter comes before this Court for ruling on several outstanding

motions.

                       Plaintiff’s Motion to Amend Complaint (Doc. 20)

       The Court’s Merit Review Opinion found that Plaintiff stated a claim against John Doe

defendants for the alleged delay in providing emergency medical treatment after Plaintiff

allegedly suffered a massive stroke. (Doc. 15). The Court dismissed Defendants Baldwin,

Calloway, and White because Plaintiff failed to allege any facts that permitted a plausible

inference that these defendants personally participated in the alleged constitutional violations.

Id. at 2. Plaintiff now moves to amend his complaint to include claims against these defendants.

       Rule 15 of the Federal Rules of Civil Procedure provides that a district court should

“freely give leave [to amend a pleading] when justice so requires.” Fed. R. Civ. P. 15(a)(2).

Nonetheless, “district courts have broad discretion to deny leave to amend where there is undue

delay, bad faith, dilatory motive, repeated failures to cure deficiencies, undue prejudice to



                                             Page 1 of 3
defendants, or where the amendment would be futile.” Mulvania v. Sheriff of Rock Island Cnty.,

850 F.3d 849, 855 (7th Cir. 2017) (citing Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008)).

       Plaintiff’s proposed amended complaint alleges that medical staff delayed his transport to

an outside hospital for six-to-eight hours after he suffered a stroke. Plaintiff alleges that

Defendant White, the doctor at Danville, never examined him during this time and that an

unidentified correctional officer told Plaintiff he would contact Defendant Calloway, the warden,

because Plaintiff was “dying.” Liberally construed, Plaintiff’s transport to an outside hospital

permits a plausible inference that Defendants White, Calloway, and the Doe Defendants were

aware of Plaintiff’s condition and that they each played some role in the (1) medical decision

regarding the need for treatment at an outside hospital; and (2) the logistics surrounding the

actual transport. At this stage of the proceedings, the Court finds that Plaintiff states a claim for

deliberate indifference to a serious medical need against Defendants White, Calloway, and the

Doe Defendants for the alleged delay in providing emergency medical treatment. Plaintiff’s

Motion to Amend Complaint is granted.

                     Plaintiff’s Motions to Request Counsel (Docs. 21, 22)

       Plaintiff has no constitutional or statutory right to counsel in this case. In considering the

Plaintiff’s motion, the court asks: (1) has the indigent Plaintiff made a reasonable attempt to

obtain counsel or been effectively precluded from doing so; and if so, (2) given the difficulty of

the case, does the plaintiff appear competent to litigate it himself? Pruitt v. Mote, 503 F.3d 647,

654-55 (7th Cir. 2007). Plaintiff satisfied the first prong by submitting copies of letters he

received from attorneys in response to his requests for representation. See (Docs. 24, 25).




                                             Page 2 of 3
       Plaintiff, however, has personal knowledge of the facts, he has been able to adequately

convey them to the Court, and he should be able to obtain relevant medical records via the

discovery process. At this stage, this case does not appear to require expert testimony and the

facts do not appear overly complex. Accordingly, the Court finds that Plaintiff is capable of

representing himself at this time. Plaintiff’s motions are denied with leave to renew.

                                  Other Motions (Docs. 23, 26)

       Plaintiff requests a courtesy copy of his amended complaint. (Doc. 23). As directed

below, the Clerk will docket Plaintiff’s amended complaint in a separate docket entry and

Plaintiff should receive a copy of the document he seeks via the electronic filing system.

Plaintiff’s motion is therefore denied. If Plaintiff desires any document in the future, he must

pay the copying fee of 10 cents per page ($0.10/page) up front.

       Defendant Calloway’s Motion to File Instanter (Doc. 26) is granted. Defendant’s answer

will be docketed as directed below.

IT IS THEREFORE ORDERED:

   1) Plaintiff’s Motion to Amend Complaint [20] is GRANTED. Clerk is directed to
      docket the amended complaint attached to Plaintiff’s motion. Clerk is further
      directed to attempt service on Defendant White via the standard procedures.

   2) Plaintiff’s Motions to Request Counsel [21][22] are DENIED with leave to renew.

   3) Plaintiff’s Motion for File Stamped Copy of Amended Complaint [23] is DENIED.

   4) Defendant Calloway’s Motion to File Instanter [26] is GRANTED. Clerk is directed
      to docket the answer attached to Defendant’s motion.

Entered this 16th day of May, 2019.



                                     s/Colin S. Bruce
                                    COLIN S. BRUCE
                             UNITED STATES DISTRICT JUDGE


                                            Page 3 of 3
